Citation Nr: 1600092	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-01 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with memory loss, depressive disorder, and anxiety not otherwise specified (NOS) [hereinafter "PTSD"]. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from October 2001 to March 2002 and from December 2003 to March 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

This case was previously before the Board, most recently in September 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Prior to June 29, 2011, the occupational and social impairment from the Veteran's service-connected PTSD with memory loss, depressive disorder, and anxiety not otherwise specified more nearly approximated reduced reliability and productivity.

2.  Beginning June 29, 2011, the occupational and social impairment from the Veteran's service-connected PTSD with memory loss, depressive disorder, and anxiety not otherwise specified more nearly approximates deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 50 percent for PTSD with memory loss, depressive disorder, and anxiety not otherwise specified prior to June 29, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an initial rating of 70 percent, but not higher, for PTSD with memory loss, depressive disorder, and anxiety not otherwise specified beginning June 29, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was provided adequate notice in response to his claim.  The record shows that he was mailed a letter in November 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2010 letter also provided him with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

After reviewing all evidence of record pertaining to the history of the service-connected disability, the Board finds nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he should have a higher rating for PTSD because his social and occupational functioning is worse than that contemplated by the currently assigned 50 percent rating.  In this regard, at a January 2011 VA examination, the Veteran reported that he experienced problems with memory and had to use a calendar, computer, and numerous notes to remind himself of things.  He reported that he was unable to remember any details of certain long-term memories and that his family had to remind him of the events.  He reported that his memory problems caused him to become angry.  He denied panic attacks and reported that he experienced anxiety attacks where he felt like running away and he would get red blotches on his face.  He reported that his sleep was poor and that he usually did not get to bed until around one in the morning.  He reported experiencing nightmares and reported his wife told him he sometimes "howled" in his sleep.  He reported that certain noises would make him nervous and tense, that he was unable to watch war movies, and that he refused to have conversations about what happened in Iraq.  He reported that he had little interest in being around other people and that he felt detached and estranged from others.  He reported that he was hypervigilant, would often scan his environment, could not stand to have anyone behind him, and experienced exaggerated startle response to certain noises.  He described feeling depressed and sad as well as helpless, ashamed, worthless, and guilty.  He reported that he had decreased motivation, was often extremely cranky and irritable, experienced angry outbursts, would often blow up around his family, and had no patience.  He noted that everyone around him told him that he had changed.  He reported maintaining contact with old friends was no longer important to him and wanting to cry, but was unable to do so.  He reported being emotionally fatigued.  He attempted to attend college upon separation from service, but experienced a difficult time and would not have been able to finish his power plant technician certificate if his brother had not also been enrolled in the program and able to help him through.  The Veteran reported that he enjoyed going to the shooting range, but other than that, all of his activities revolved around his wife and their children.  He reported experiencing suicidal thoughts, but noted that he did not attempt suicide or even make a suicidal plan.  

Upon mental status examination, the Veteran was noted to be clean, neatly groomed, and appropriately dressed.  His hygiene and posture were good.  He was slightly agitated and jittery.  However, he was cooperative, pleasant, and forthcoming throughout the interview.  The Veteran was able to maintain good eye contact and his stream of consciousness was spontaneous and well-organized.  The Veteran's thinking was relevant and goal-directed and his thought content was free of hallucinations, delusions, obsessive thoughts, and/or paranoid ideas.  His concentration and attention were intact, although it was noted that he admitted having concerns with his memory.  It was noted that the Veteran's memory loss, both short and long term, were frustrating to him and made him angry.  His speech was of normal rhythm, rate, and articulation and his language functioning was intact.  Impulse control, judgment, and insight were all intact.  He denied current homicidal or suicidal ideation or intent.  The examiner diagnosed chronic PTSD that was moderate in severity as well as a depressive disorder not otherwise specified NOS and anxiety disorder NOS.  The examiner explained that the Veteran's PTSD, depression, and anxiety were all related to his experiences during active service.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 68.   

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

In the June 2011 notice of disagreement, the Veteran reported experiencing panic attacks more than once per week and a worsening of his symptoms.  He noted that he had trouble understanding complex commands and that he did not ask questions about the commands as he did not want to be humiliated in front of his colleagues.  He stated that his problems with memory retention had been getting progressively worse and that they impacted all aspects of his life.  He reported that, if he did not write something down, he would not be able to remember it.  He reported that his frustration over his symptoms had increased and as a result, he and his wife constantly fought and he had angry outbursts.  He reported that that he had little motivation to do things anymore and that he was not happy anymore.  He reported that he tried to be happy, but he was just so "drained" all the time.  The Veteran reported that he had difficulty maintaining relationships because when he was social he felt like an idiot every time he spoke, he reported that he could not even remember how to tell jokes as they would become mixed around.  

In a June 2011 statement, the Veteran's spouse reported that the Veteran's PTSD was causing problems in their marriage.  She reported that the Veteran experienced significant sleep impairment, in that he experienced regular nightmares.  She reported that the Veteran had significant problems with memory, to include forgetting when his children's' schedules changed, causing disturbance in their daily life.  She reported that the Veteran often forgot to mention important information in the lives of his family members, such as major illnesses and weddings.  She also reported that the Veteran reacted negatively to any sort of criticism and that she had to be totally "cool" just to talk to him about issues.  She reported that such reactions made it difficult to resolve any issues and that they ended up arguing about the same things over and over.  
At a November 2014 VA examination, the Veteran reported that his symptoms had gotten worse since his January 2011 VA examination.  He experienced difficulty with work, but that he continued to work at a power plant.  His duties consisted of shoveling coal and babysitting equipment.  His memory problems were the most pronounced and were very troublesome as he was unable to remember things and would get frustrated as a result.  He was agitated and anxious at work as a result because he worried about getting his "stuff done."  He noted that he had to "walk away for a bit to chill out" about once per week as a result of his symptoms.  His wife had divorced him in 2013 after they had unsuccessfully tried marital counseling.  He noted that his ex-wife had often complained that they fought too much.  Although he still had half-time custody of his three children, he had a difficult time recalling their ages.  Other than caring for his children and seeing his parents on the weekend, he did not have a social life.  He experienced feelings of hopelessness for the future, poor energy, and passive suicidal thoughts around once per month (but no suicidal plan or intent).  He was often irritable and angry and continued to experience chronic insomnia.  He stated that he did not seek mental health treatment and that he did not take any psychotropic medication for treatment of his symptoms.  He experienced intense, recurrent recollections and actively avoided people, places, conversations, activities, objects, and situations which reminded him of his traumatic experiences.  He experienced persistent and exaggerated negative beliefs or expectations for himself and others, had a negative emotional state, experienced a markedly diminished interest or participation in significant activities, had feelings of detachment or estrangement from others, and had a persistent inability to experience positive emotions.  He was irritable and had angry outbursts, had an exaggerated startle response, was hypervigilant, and had trouble concentrating.  He described depression, anxiety, and suspiciousness.  

Upon mental status examination, the Veteran appeared adequately groomed and casually dressed.  He was early for his examination, but it was noted that he only remembered to attend as a result of regular prompting by his daughter and several reminder phone calls.  It was noted that the Veteran only spontaneously spoke once, that he needed to be asked many questions twice, that he misunderstood a few questions, and that he did not understand more complex instructions.  The examiner noted that the Veteran's speech was sparse in content and detail and that there were long latencies between the examiner's question and the Veteran's responses.  The Veteran's affect was flat and he appeared anxious.  The Veteran's mood was depressed.  The examiner explained that the Veteran's symptoms were indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran had a traumatic brain injury (TBI) diagnosis in addition to his mental health disabilities, but that it was impossible to differentiate the symptoms that were attributable to his TBI rather than his mental health diagnoses as the symptoms had so much overlap.

Further review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  While he does not specifically receive mental health treatment, he has been noted to experience mental health symptoms upon examination by his primary care provider.  Generally, the Veteran presents with symptoms such as memory problems, insomnia, confusion as to dates, trouble concentrating, depression, irritability, anxiety, restricted affect, and "low" mood.

The Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD prior to June 29, 2011.  In this regard, the evidence of record fails to show that the Veteran's symptoms more nearly approximated deficiencies in most areas prior to June 29, 2011.  There is no evidence that the Veteran had significant difficulty with speech, insight, or judgment.  He did not have delusions or hallucinations or obsessive behavior.  While he had been noted to have anxiety and depression, he was not noted to have significant difficulty with either and he did not experience panic attacks.  Further, he was able to perform his activities of daily living independently.  As noted above, the Veteran did report experiencing some passive suicidal thoughts.  However, at his January 2011 VA examination he did not have any current suicidal thoughts.  Additionally, at his January 2011 VA examination, there was no indication that he did not have spontaneous speech.  In fact, his stream of consciousness was noted to be spontaneous and well-organized.  Further, the January 2011 VA examiner assigned the Veteran a GAF of 68, indicative of somewhat mild symptoms, and the VA examiner specifically noted that the Veteran's PTSD was moderate in severity.  Therefore, the Board finds that a rating in excess of 50 percent prior to June 29, 2011, for PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board does find, however, that the Veteran is entitled to a 70 percent rating for his PTSD for the period beginning June 29, 2011, the date of receipt of his notice of disagreement in which he first reported to VA that his symptoms had become worse since his last VA examination.  The Veteran is shown to have social and occupational impairment resulting in deficiencies in most areas beginning June 29, 2011.  At his November 2014 VA examination, he was noted to have significant impairment in his memory.  In fact, he was unable even to recall the ages of his three children.  The examiner also noted that the Veteran had difficulty understanding complex commands and that he did not have spontaneous speech.  The Veteran was noted to have significant problems with irritability and anger, depression, anhedonia, anxiety, concentration, and motivation.  While the Veteran was noted to work, it did not appear that his job duties were all that taxing and were the most he could handle given his rather significant symptoms.  Further, the Veteran was noted to have limited social interactions with people outside his immediate family, his wife had divorced him as a result of problems stemming from his PTSD symptoms, and he did not engage in any social activities aside from caring for his children and seeing his parents.  The Veteran reported that he experienced panic attacks and had chronic insomnia.  He had a hyperstartle response, he was hypervigilant, and had occasional passive suicidal ideations.  Therefore, beginning June 29, 2011, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 70 percent for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD beginning June 29, 2011.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board's finding that there are deficiencies in most areas is sufficient to warrant a 70 percent rating beginning June 29, 2011, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a higher rating beginning June 29, 2011.  However, there is no indication from the record that the Veteran has had total social and occupational impairment.  While the Veteran has reported difficulty at work as a result of his symptoms, he was still able to maintain his job, and there is no indication that it was a result of special allowances made by his employer.  Further, there is no indication that the Veteran has been subject to adverse employment actions as a result of his PTSD symptoms.  Further, the Veteran has been able to continue to maintain half-time custody of his three children and is able to maintain relationships with his family members, whom he reportedly sees on the weekends.  Further, there is no indication that the Veteran experienced difficulty maintaining his hygiene, that he had significant impairment, or that he exhibited obsessional or ritualistic tendencies.  While he has some trouble with concentration, he was not noted to be grossly impaired in that respect, and there is no indication that he presents a persistent danger to himself or others.  Therefore, the Board finds that a rating in excess of 70 percent beginning June 29, 2011, for his PTSD is not warranted because total occupational and social impairment was not shown.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration prior to September 25, 2007.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  
The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization, or even regular outpatient mental health treatment, beyond that envisioned by the currently assigned rating.  Further, the evidence does not show marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to a rating of 70 percent (but no higher), beginning June 29, 2011 (but no earlier), for PTSD with memory loss, depressive disorder, and anxiety NOS is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


